     Case 2:17-cv-01884-TLN-DB Document 116 Filed 03/17/21 Page 1 of 2
1

2

3

4

5

6

7

8                                         UNITED STATES DISTRICT COURT

9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       LANCE WILLIAMS,                                          No. 2:17-cv-1884 TLN DB P
12                           Plaintiff,
13             v.                                                 ORDER SETTING SETTLEMENT
                                                                  CONFERENCE
14       ROMERO, et al.,
15                           Defendants.
16

17            Plaintiff is a state prisoner proceeding pro se with this civil rights action filed pursuant to

18   42 U.S.C. § 1983. The court has determined that this case will benefit from a settlement

19   conference.1 Therefore, this case will be referred to Magistrate Judge Kendall J. Newman for the

20   court’s Settlement Week program to conduct a settlement conference on May 25, 2021 at 9:00

21   ////

22
     1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
23   order parties, including the federal government, to participate in mandatory settlement conferences… .” United States
     v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th Cir.
24   2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The
     term “full authority to settle” means that the individuals attending the mediation conference must be authorized to
25   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
26   Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
27   Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
     2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
28   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                 1
     Case 2:17-cv-01884-TLN-DB Document 116 Filed 03/17/21 Page 2 of 2
1

2    a.m. The settlement conference will be conducted by remote means, to be determined at a later

3    date and time. The Court will issue the necessary transportation order in due course.

4             In accordance with the above, IT IS HEREBY ORDERED that:

5             1. This case is set for a settlement conference before Magistrate Judge Kendall J.

6    Newman on May 25, 2021 at 9:00 a.m. The settlement conference will be conducted by remote

7    means, to be determined at a later date and time.

8             2. A representative with full and unlimited authority to negotiate and enter into a binding

9    settlement on the defendants’ behalf shall attend in person

10            3. Those in attendance must be prepared to discuss the claims, defenses and damages.

11   The failure of any counsel, party, or authorized person subject to this order to appear in person

12   may result in the imposition of sanctions. In addition, the conference will not proceed and will be

13   reset to another date.

14            4. The parties are directed to exchange non-confidential settlement statements seven days

15   prior to the settlement conference. These statements shall simultaneously be delivered to the

16   court using the following email address: kjnorders@caed.uscourts.gov. Plaintiff shall mail his

17   non-confidential settlement statement Attn: Magistrate Judge Kendall J. Newman, USDC CAED,

18   501 I Street, Suite 4-200, Sacramento, CA 95814 so that it arrives at least seven (7) days prior to

19   the settlement conference. The envelope shall be marked “SETTLEMENT STATEMENT.” The
20   date and time of the settlement conference shall be prominently indicated on the settlement

21   statement. If a party desires to share additional confidential information with the court, they may

22   do so pursuant to the provisions of Local Rule 270(d) and (e).

23   Dated: March 16, 2021

24

25

26
     DLB9/DB/prisoner-civil rights/will1884.med
27
28

                                                         2
